 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL GODINEZ,                                    No. 2:18-cv-02921-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 24, 2019, the magistrate judge filed an order and findings and recommendations.

21   (ECF No. 10.) The order dismissed Plaintiff’s complaint with leave to amend. (ECF No. 10 at

22   5.) The findings and recommendations recommended that Plaintiff’s motion for injunctive relief

23   be denied because there was no operative complaint and thus, no showing as to any likelihood of

24   success on the merits of any claim. (ECF No. 10 at 5.) The findings and recommendations were

25   served on Plaintiff and contained notice to Plaintiff that any objections to the findings and

26   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

27   findings and recommendations. (ECF No. 14.) He has also filed another motion for a

28   preliminary injunction but has yet to file an amended complaint. (ECF No. 15.)
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   Court finds the findings and recommendations to be supported by the record and by proper

 4   analysis. The recently filed motion for injunctive relief must also be denied for the same reasons

 5   stated in the findings and recommendations.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The findings and recommendations filed April 24, 2019, are adopted in full;

 8          2. Plaintiff’s “Ex Parte Application for Salinas Valley State Prison Custody Staff [to]

 9   Cease Poisoning his Meals and Opening his Legal Mail,” construed as a motion for injunctive

10   relief (ECF Nos. 6 & 7) is denied.

11          3. Plaintiff’s May 10, 2019 motion for preliminary injunctive relief (titled, “Plaintiff’s Ex

12   Parte Application for California Men’s Colony State Prison Cease Poisoning his Meals and

13   Unlawful Process of His Confidential Legal Mail with a Transfer Request for Folsom State

14   Prison”) (ECF No. 15) is denied.

15

16   Dated: July 11, 2019

17

18

19
                                   Troy L. Nunley
20                                 United States District Judge

21

22

23

24

25

26
27

28
                                                       2
